Citation Nr: 1139892	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance and non service connected burial allowance.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  He died in May 2008.  The appellant is the Veteran's sister. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2011, the claimant without good cause failed to show for the hearing she had requested before a Veterans' Law Judge traveling to the RO.

In an August 2008 statement, the appellant raised a claim of entitlement to service connection for the cause of the Veteran's death.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in a rating decision.  Therefore, the Board finds that it does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the August 2008 claim of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the current claim for burial benefits.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600(a), (b) (2011).  Therefore, the Board finds that adjudication of the current appeal may not go forward until the AOJ adjudicates the outstanding cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After undertaking all appropriate development, the RO/AMC must adjudicate the claim of service connection for the cause of the Veteran's death.

2.  After the outstanding cause of death claim is either granted or the time to appeal the denial of the cause of death claim has run, the RO/AMC should return the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

